569 S.E.2d 645 (2002)
Tally EDDINGS, M.D.
v.
SOUTHERN ORTHOPEDIC AND MUSCULOSKELETAL ASSOCIATES, INC.
No. 10A02.
Supreme Court of North Carolina.
October 4, 2002.
Kelly & Rowe, P.A. by E. Glenn Kelly, Asheville, for plaintiff-appellant.
McGuire, Wood & Bissette, P.A. by T. Douglas Wilson, Jr., Asheville, for defendant-appellee.
PER CURIAM.
For the reasons stated in the dissenting opinion, the decision of the Court of Appeals is reversed.
REVERSED.
Justice ORR did not participate in the consideration or decision of this case.